Citation Nr: 0703840	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-12 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral toenail 
onychomycosis, claimed as thickening of the toenails due to 
fungal infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In its February 2005 remand, the Board recharacterized the 
veteran's bilateral foot claim as a disability manifested by 
thickening of the toenails, claimed as due to fungal 
infection.  This recharacterization was made due to evidence 
of record suggesting that the thickening of the veteran's 
toenails might be due to old microtrauma rather than 
onychomycosis.  As the June 2006 VA compensation and pension 
(C&P) examination report, however, diagnosed the veteran with 
bilateral toenail onychomycosis, the issue has been 
recharacterized again as set forth above.  


FINDING OF FACT

The veteran currently suffers from bilateral toenail 
onychomycosis, which is etiologically related to active 
service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral toenail 
onychomycosis, claimed as thickening of the toenails due to 
fungal infection, have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he acquired a nail fungus on both 
feet during active service and has suffered from this problem 
since his discharge.  He indicates that his two big toenails 
were removed after service, and reports treating the 
continual fungal infection with over-the-counter remedies.  
See July 2001 VA Form 21-4138; October 2003 hearing 
transcript.  

The veteran's service medical records indicate that his feet 
were normal at the time of his enlistment.  See August 1942 
physical examination.  He sought treatment on one occasion 
for his feet, but this was related to his need for arch 
supports.  See December 1943 Form 52a.  At the time of his 
discharge from active duty, the veteran was found to have 1 
degree pes planus, bilateral, non-disabling; no fungal 
infection of the toenails was noted.  See November 1945 
report of physical examination.  

An August 2003 statement from [redacted], Sr., who was in the 
same company as the veteran, indicates that the veteran had a 
fungus infection during service.  The veteran's wife reports 
that prior to the veteran's enlistment, she was able to 
observe his feet and toenails, which looked healthy and were 
not thick.  She recalls seeing his feet upon his return from 
military service and describes them as "being a mess."  See 
August 2003 statement from [redacted]; October 2003 hearing 
transcript.  The veteran's daughter testified that he has 
suffered from this fungal infection for as long as she can 
remember and that she recalls him soaking his feet in Epsom 
salts and trying to cut down his thick toenails.  See October 
2003 hearing transcript.  

Post-service medical records indicate that the veteran has 
sought treatment for his toenails since January 1988.  See 
record from Dr. S.L. Bartee.  He has been diagnosed with 
onychomycosis and thickened toenails from old micro trauma.  
See December 1996 record from Suncoast Podiatry Association, 
Inc.; October 2001 record from Dr. J.M. Brown; June 2003 VA 
podiatry consult; records from Dr. Crawford; June 2005 record 
from Dr. R.F. Ambrose.  
The veteran underwent a VA C&P examination in June 2006, at 
which time his claims folder was reviewed.  The veteran 
reported a dull pain in the nails of both feet with no 
difference in symptoms while standing or walking.  He denied 
treating this condition and also denied suffering from any 
flareups.  Physical examination revealed thickened, misshapen 
toenails with evidence of onychomycosis in all ten toenails; 
the veteran was diagnosed with bilateral toenail 
onychomycosis.  The VA examiner reported that disorders of 
the toenails, to include onychomycosis or fungal infection of 
the nail plate, are common in elderly patients because with 
age, toenails undergo degeneration and trophic changes with 
thickening or longitudinal ridging, which is the consequence 
of repeated microtrauma, disease, and nutritional impairment.  
The examiner further explained that deformities of the 
toenails may become more pronounced with aging and that 
onychomycosis is a communicable disease that may spread from 
one nail to the next.  The VA examiner opined that although 
the veteran's toenail condition may have worsened because of 
his age, he most likely developed this fungal infection while 
in the military, as the contribution from microtrauma due to 
the ordinary activities of daily life is minimal in 
comparison with the contribution from the fungal toenail 
infection contracted in service.  Therefore, the veteran's 
current toenail condition is at least as likely as not caused 
by or a result of military service.  See June 2006 VA 
examination report; August 2006 memorandum.  

The opinion provided by the VA examiner supports the claim 
for entitlement to service connection for bilateral toenail 
onychomycosis, claimed as thickening of the toenails due to 
fungal infection, and the record does not contain any 
contradicting medical opinion(s).  Consequently, entitlement 
to service connection for bilateral toenail onychomycosis, 
claimed as thickening of the toenails due to fungal 
infection, is warranted.  See 38 C.F.R. § 3.102 (2006).  

As the Board is granting the veteran's claim, there is no 
need to discuss compliance with VA duties to notify and 
assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).




ORDER

Service connection for bilateral toenail onychomycosis, 
claimed as thickening of the toenails due to fungal 
infection, is granted.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


